204 F.2d 406
LEE et al.v.UNITED STATES.
No. 11593.
United States Court of Appeals District of Columbia Circuit.
Argued May 12, 1953.
Decided May 15, 1953.

Curtis P. Mitchell, Washington, D. C., with whom William Beasley Harris, Washington, D. C., was on the brief, for appellants.
William R. Glendon, Asst. U. S. Atty., Washington, D. C., with whom Charles M. Irelan, U. S. Atty. at the time the brief was filed, Thomas A. Flannery, Asst. U. S. Atty., and Robert L. Ackerly, Asst. U. S. Atty. at the time the brief was filed, Washington, D. C., were on the brief for appellee.
Leo A. Rover, U. S. Atty., Washington, D. C., Joseph M. Howard, Asst. U. S. Atty. at the time record was filed, and William J. Peck, Asst. U. S. Atty., Washington, D. C. also entered appearances for appellee.
Before PROCTOR, BAZELON and WASHINGTON, Circuit Judges.
PER CURIAM.


1
Appellants were charged in multiple counts of an indictment with certain violations of the lottery laws under §§ 22-1501 and 22-1502 of the District of Columbia Code, 1951 ed. Lee was separately convicted on one count and Allen on two counts. Appellants attack the District Court's denial of motions to suppress evidence for alleged invalidity of a search warrant upon which it was seized; motion for severance, and motion for judgment of acquittal for alleged entrapment.


2
Consideration of these points upon the basis of the record leads us to the conclusion that the court's rulings were correct. Finding no error the judgments below are


3
Affirmed.